        Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 1 of 19




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

RONALD KELLY,

              Plaintiff,

       vs.                                    Civil Action No. _______________

BNFOCUS 3D TRUCKING, LLC, and
JERRY GRAVES,

              Defendants.


                                    COMPLAINT

Plaintiff Ronald Kelly asserts claims against Defendants BNFocus 3D Trucking,

LLC, and Jerry Graves for due but unpaid minimum wages as well as bad faith

breach of contract, quantum meruit, and conversion, showing the Court as follows:

INTRODUCTION
                                         1.

In this Fair Labor Standards Act action, 29 U.S.C. § 201 et seq., Plaintiff seeks to

recover unpaid minimum wages from his former employers, Defendants BNFocus

3D Trucking, LLC, and Jerry Graves. He additionally brings state law claims for

breach of contract, quantum meruit, and fraud related to the same failure to pay

promised wages.


                                         -1-
        Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 2 of 19




JURISDICTION AND VENUE

                                          2.

The jurisdiction of this Court is proper pursuant to Article III, § 2 of the United

States Constitution, 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337, as this

case arises under the FLSA, a federal statute which affects interstate commerce.

                                          3.

BNFocus 3D Trucking, LLC (hereinafter “BNFocus”) is a domestic limited

liability company organized under the laws of the State of Georgia.

                                          4.

BNFocus may be served with process via service on its registered agent for

service, Jerry Graves, at 5216 W. Shore Drive, Conyers, Rockdale County,

Georgia, 30094.

                                          5.

This Court has personal jurisdiction over BNFocus.

                                          6.

Defendant Jerry Graves (hereinafter “Graves”) is a natural person.

                                          7.

Graves may be served with process at his residence in Rockdale County, Georgia,

or wherever he may be found.


                                          -2-
        Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 3 of 19




                                           8.

This Court has personal jurisdiction over Graves.

                                           9.

Venue properly lies in the Northern District of Georgia under 28 U.S.C. § 1391

because Defendants regularly conduct business in this judicial district, a substantial

portion of the events giving rise to the claims herein arose in this judicial district,

and both Defendants reside in this judicial district.


EMPLOYMENT RELATIONSHIP

                                           10.

Plaintiff Kelly worked as a truck driver for BNFocus from approximately July

2019 through March 27, 2020.

                                           11.

In his position as a truck driver at BNFocus, Plaintiff was responsible for

transporting goods in interstate commerce, primarily for BNFocus’s Ohio-based

client Forwarding Air Solutions.

                                           12.

At all relevant times, Plaintiff was an “employee” of BNFocus within the meaning

of 29 U.S.C. § 203(e)(1).



                                           -3-
       Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 4 of 19




INDIVIDUAL COVERAGE UNDER THE FLSA

                                        13.

In each workweek throughout Plaintiff’s employment by BNFocus, in his role as a

truck driver transporting goods in interstate commerce, Plaintiff was an employee

“engaged in commerce” within the meaning of 29 U.S.C. § 207(a)(1).


ENTERPRISE COVERAGE UNDER THE FLSA

                                        14.

Throughout Plaintiff’s employment, employees of BNFocus used the following

goods or materials that moved through commerce for its business purpose:

computers, cell phones, gasoline, and vehicles.

                                        15.

During 2020, BNFocus had two or more “employees engaged in commerce” as

defined by 29 U.S.C. § 203(s)(1)(A).

                                        16.

During 2020, BNFocus had two or more “employees handling, selling or otherwise

working on goods or materials that have been moved in or produced for commerce

by any person.” as defined in 29 U.S.C. § 203(s)(1)(A).




                                        -4-
        Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 5 of 19




                                         17.

During 2020, BNFocus had or will have an annual gross volume of sales made or

business done of not less than $500,000 (exclusive of excise taxes at the retail level

that are separately stated) within the meaning of 29 U.S.C. § 203(s)(1)(A).

                                         18.

During 2020, BNFocus was an “enterprise engaged in commerce or in the

production of goods for commerce” as defined in the 29 U.S.C. § 203(s)(1).


 INDIVIDUAL EMPLOYER UNDER THE FLSA

                                         19.

Throughout Plaintiff’s employment, Graves was involved in the day-to-day

operation of BNFocus’s business.

                                         20.

Throughout Plaintiff’s employment, Graves had supervisory authority over

Plaintiff.

                                         21.

Throughout Plaintiff’s employment, Graves had the authority to hire and fire

Plaintiff.




                                         -5-
       Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 6 of 19




                                        22.

Throughout Plaintiff’s employment, Graves had authority over the terms of

Plaintiff’s compensation.

                                        23.

Throughout Plaintiff’s employment, Graves was an owner of BNFocus.

                                        24.

Throughout Plaintiff’s employment, Graves was a member of BNFocus.

                                        25.

Throughout Plaintiff’s employment, Graves was Plaintiff’s “employer” within the

meaning of the 29 U.S.C. § 203(d).


NON-EXEMPT EMPLOYEES UNDER THE FLSA

                                        26.

At all times material hereto, Plaintiff was not exempt from the minimum wage

requirements of the FLSA by reason of any exemption.

                                        27.

At all times material hereto, BNFocus did not employ Plaintiff in a bona fide

professional capacity within the meaning of 29 USC § 213 (a).




                                        -6-
        Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 7 of 19




                                         28.

At all times material hereto, BNFocus did not employ Plaintiff in a bona fide

administrative capacity within the meaning of 29 USC § 213(a).

                                         29.

At all times material hereto, BNFocus did not employ Plaintiff in a bona fide

executive capacity within the meaning of 29 USC § 213(a).

                                         30.

At all times material hereto, BNFocus did not employ Plaintiff on a salary basis of

at least $455 per week.


GENERAL FACTUAL BACKGROUND

                                         31.

Graves contacted Plaintiff on March 18, 2020 and asked if he would be willing to

go on a long distance drive with a team member.

                                         32.

Plaintiff informed Graves that he was not interested in the offer.

                                         33.

Graves then called Plaintiff again and pleaded with him to make the long distance

trip beginning on March 20, 2020.



                                         -7-
        Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 8 of 19




                                         34.

Plaintiff’s regular pay per mile was 48 cents. Graves informed Plaintiff that he

would pay him 63 cents per mile if he made this long distance trip, and that Graves

would be the team member making the trip with him.

                                         35.

After these representations, Plaintiff agreed to make this long distance trip.

                                         36.

Plaintiff and Graves drove from Atlanta, Georgia to Pennsylvania beginning on

March 21, 2020.

                                         37.

After making two stops in Pennsylvania, they then proceeded to Phoenix, Arizona,

and then to California, to Dallas, Texas, to Chicago, Illinois, and then back to

Atlanta, Georgia.

                                         38.

The trip ended on March 26, 2020 when the pair arrived back in Atlanta.

                                         39.

The total trip was approximately 5,099 miles, yielding a total amount due under the

terms of the Parties’ agreement of $3,212.37 (calculated at 63 cents per mile).




                                          -8-
         Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 9 of 19




                                         40.

During the cross-country trip, Plaintiff and Graves slept and ate in their vehicles in

shifts and did not make any extended stops other than to make and receive

shipments.

                                         41.

At no time during the cross-country trip was Plaintiff relieved of his duties.

                                         42.

During the course of the cross-country trip, Plaintiff worked approximately 144

hours.

                                         43.

Plaintiff returned to his home in Jacksonville, Florida on March 27, 2020, and

immediately noticed that his company truck was missing.

                                         44.

Plaintiff called and texted Graves to determine the location of the truck. Graves

confirmed that he had a driver pick up this truck and return it to Atlanta, Georgia

without informing Plaintiff.




                                          -9-
       Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 10 of 19




                                         45.

Plaintiff had several items of personal property in the truck including a blood

pressure machine, some weights, a knee brace and some clothing, which were

valued at approximately $250.00 altogether.

                                         46.

To date, Plaintiff has made numerous demands for the return of his personal

property, but to no avail.

                                         47.

Plaintiff’s paychecks were regularly made by direct deposit into his bank account

on Thursdays.

                                         48.

Plaintiff thus expected to receive a deposit for his work on the cross-country trip

on April 2, 2020.

                                         49.

Plaintiff was not paid on time and the payment has never been made.

                                         50.

Plaintiff contacted Graves directly by phone and by text regarding the unpaid

wages, but Graves has not responded to his enquiries.




                                         -10-
       Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 11 of 19




                                        51.

To date, Plaintiff has received no compensation whatsoever for the work he

performed from March 20, 2020 through March 27, 2020.


                                COUNT I
        FAILURE TO PAY MINIMUM WAGE PURSUANT TO 29 U.S.C. § 206
                        AGAINST ALL DEFENDANTS

                                        52.

At all relevant times, Plaintiff was an employee covered by the FLSA and entitled

to the minimum wage protections set forth in 29 U.S.C. § 206(a).

                                        53.

From March 20 to March 27, Plaintiff worked approximately 144 hours for

Defendants.

                                        54.

Defendants have failed to make any payment of wages to Plaintiff for the work he

performed from March 20 to March 27, 2020.

                                        55.

Defendants’ refusal to compensate Plaintiff for his work has caused Plaintiff to be

compensated at an hourly rate lower than the minimum wage as established in

accordance with the FLSA, to wit, $7.25 per hour.



                                        -11-
       Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 12 of 19




                                           56.

Plaintiff is entitled to payment of all unpaid minimum wages in an amount to be

determined at trial, in accordance with 29 U.S.C. § 216(b).

                                           57.

As a result of the underpayment of minimum wages as alleged above, Plaintiff is

entitled to liquidated damages in an amount equal to his unpaid minimum wages in

accordance with 29 U.S.C. § 216(b).

                                           58.

As a result of the underpayment of minimum wages as alleged above, Defendants

are liable to Plaintiff for his litigation costs, including his reasonable attorney’s

fees, in accordance with 29 U.S.C. § 216(b).


                                   COUNT II
                      FAILURE TO PAY CONTRACTUAL WAGES
                       AGAINST DEFENDANT BNFOCUS ONLY
                                      59.

BNFocus and Plaintiff entered into an oral agreement that Plaintiff would perform

services for BNFOCUS at the rate of 63 cents per mile.

                                           60.

BNFocus and Plaintiff’s agreement constituted a binding contract.




                                          -12-
         Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 13 of 19




                                         61.

Plaintiff performed the work that he agreed to perform and in doing so travelled a

total of 5,099 miles.

                                         62.

Plaintiff was entitled to receive payment of approximately $3,212.37 for his

services at the agreed-upon rate of 63 cents per mile.

                                         63.

BNFocus refused to pay Plaintiff for work performed from March 20 through

March 27, 2020.

                                         64.

BNFocus’s failure to pay Plaintiff for work performed during those workweeks

constitutes a breach of the Parties’ agreement.

                                         65.

Plaintiff has been harmed by BNFocus’s breach and failure to pay his earned

wages.

                                         66.

BNFocus intentionally and willfully breached its agreements with Plaintiff to pay

him wages and reimbursements.




                                        -13-
       Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 14 of 19




                                        67.

BNFocus has been stubbornly litigious and has caused Plaintiff unnecessary

trouble and expenses in connection with this matter.

                                        68.

Because of BNFocus’s bad faith, Plaintiff is entitled to recover his reasonable

attorney’s fees and costs of litigation from BNFocus pursuant to O.C.G.A. § 13-6-

11.


                             COUNT III
           QUANTUM MERUIT AGAINST DEFENDANT BNFOCUS ONLY

                                        69.

Plaintiff’s performance of work from March 20 to March 27, 2020 was valuable to

BNFocus.

                                        70.

Plaintiff’s performance of work from March 20 to March 27, 2020, was at the

request of and knowingly accepted by BNFocus.

                                        71.

Plaintiff performed work for BNFocus from March 20 to March 27, 2020, with the

expectation that he would be compensated by BNFOCUS.




                                        -14-
       Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 15 of 19




                                         72.

It would be unjust not to require BNFocus to compensate Plaintiff in accordance

with the Parties’ agreement.

                                         73.

Plaintiff is entitled to receive an amount equal to the value he conferred to

BNFocus through his work from March 20 to March 27, 2020, in an amount to be

determined at trial.

                                         74.

BNFocus acted in bad faith in refusing to compensate Plaintiff for the work he

performed from March 20 to March 27, 2020.

                                         75.

BNFocus has been stubbornly litigious and has caused Plaintiff unnecessary

trouble and expenses in connection with this matter.

                                         76.

Because of BNFocus’s bad faith, Plaintiff is entitled to recover his reasonable

attorney’s fees and costs of litigation from BNFocus pursuant to O.C.G.A. § 13-6-

11.




                                         -15-
        Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 16 of 19




                                     COUNT IV
                                    CONVERSION

                                         77.

At an unknown time between March 20, 2020 and March 27, 2020, Defendants

converted to their own use a blood pressure machine, some weights, a knee brace

and some clothing, all being the property of Plaintiff.

                                         78.

On numerous occasions subsequent to the conversion, Plaintiff has made demands

to Defendants for the return of the property.

                                         79.

Defendants have refused to return the property despite Plaintiff’s multiple demands

for the same.

                                         80.

The converted property is valued at approximately $250.

                                         81.

As a result of Defendants’ conversion, Plaintiff is entitled to recover the sum of

$250.

                                         82.

BNFocus acted in bad faith in converting Plaintiff’s property and in refusing to

return it.
                                         -16-
       Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 17 of 19




                                          83.

BNFocus has been stubbornly litigious and has caused Plaintiff unnecessary

trouble and expenses in connection with this matter.

                                          84.

Because of BNFocus’s bad faith, Plaintiff is entitled to recover his reasonable

attorney’s fees and costs of litigation from BNFocus pursuant to O.C.G.A. § 13-6-

11.

WHEREFORE, Plaintiff respectfully prays that the Court:

(a)   Take jurisdiction of this matter;

(b)   Grant a trial by jury as to all matters properly triable to a jury;

(c)   Issue an Order holding each of the Defendants to be an “employer” as that

      term is defined under the FLSA;

(d)   Issue a judgment declaring that Plaintiff is an employee covered by the

      FLSA, and that Defendants have failed to comply with the minimum wage

      requirements of the FLSA;

(e)   Award Plaintiff all due but unpaid minimum wages in the amount of $1,044,

      and liquidated damages in the same amount;

(g)   Award Plaintiff prejudgment interest on all amounts owed to the extent that

      liquidated damages are not awarded;


                                          -17-
      Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 18 of 19




(h)   Award Plaintiff nominal damages;

(i)   Award Plaintiff his costs of litigation including reasonable attorney’s fees

      pursuant to 29 U.S.C. § 216(b);

(j)   Award Plaintiff judgment against Defendant BNFocus for his contract claim

      herein asserted in the amount of $3,212.37;

(k)   Award Plaintiff judgment against Defendant BNFocus for his quantum

      meruit claim herein asserted in an amount to be proved at trial;

(l)   Award Plaintiff judgment against Defendant BNFocus for his conversion

      claim herein asserted in the amount of $250;

(m)   Award Plaintiff his costs of litigation and reasonable attorney’s fees

      pursuant to O.C.G.A. § 13-6-11;

(n)   Enter judgment for Plaintiff in an amount reflecting the award of all

      damages and relief requested in this Complaint; and

(o)   Award any and such other further relief this Court deems just, equitable and

      proper.




                                        -18-
       Case 1:20-cv-02781-WMR Document 1 Filed 07/01/20 Page 19 of 19




This 1st day of July 2020.
                                      Respectfully submitted,

                                     DELONG, CALDWELL, BRIDGERS,
                                     FITZPATRICK & BENJAMIN, LLC

                                     s/ Matthew W. Herrington
101 Marietta Street                  Matthew W. Herrington
Suite 2650                           Ga. Bar No. 275411
Atlanta, Georgia 30303
(404) 979-3171                       Counsel for Plaintiff
(404) 979-3170 (f)
matthew.herrington@dcbflegal.com




                                    -19-
